SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of January, 2015 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-FüForm 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes Noü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: A voluntary announcement in relation to the operational statistics for 2014 of China Petroleum & Chemical Corporation, made by the Registrant on January 20, 2015. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibilities for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. CHINA PETROLEUM & CHEMICAL CORPORATION (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) Voluntary Announcement in relation to the Operational Statistics for 2014 This is an announcement voluntarily made by China Petroleum & Chemical Corporation (the “Company”) in connection with certain matters relating to the operational statistics for 2014 of the Company. The Board of Directors of the Company and its directors warrant that there are no material omissions, misrepresentations or misleading statements contained in this announcement and severally and jointly accept full responsibility for the authenticity, accuracy and completeness of the information contained in this announcement. Operational Statistics for 2014 Production Unit 2014 2013 Change % Oil and Gas mmboe 480.12 442.84 8.53 Crude Oil mmbbls 360.73 332.54 8.54 China mmbbls 310.87 310.84 0.01 Overseas mmbbls 49.86 21.70 131.80 Natural Gas bcf 716.35 660.18 8.51 Refinery Throughput Million tonnes 235.38 231.95 1.48 Gasoline Million tonnes 51.22 45.56 12.42 Diesel Million tonnes 74.26 77.40 (4.06) Kerosene incl. Jet Fuel Million tonnes 20.75 17.43 19.05 Light Chemical Feedstock Million tonnes 39.18 37.97 3.19 — 1 — Production Unit 2014 2013 Change % Ethylene ’000 tonnes 10,699 9,980 7.20 Synthetic Resins ’000 tonnes 14,639 13,726 6.65 Synthetic Fibers ’000 tonnes 1,315 1,392 (5.53) Synthetic Rubbers ’000 tonnes 939 960 (2.19) Total Domestic Sales of Refined Oil Products Million tonnes 170.97 165.42 3.36 Retail Volume Million tonnes 117.84 113.73 3.61 Distribution & Wholesale Volume Million tonnes 53.14 51.69 2.81 Important Notice: The operational data for 2014 as listed in the above table are based on Sinopec Corp.’s current statistical survey, which are not audited. Sinopec Corp. will release its audited production data in its annual report, which may be different from, and in such cases shall replace, the above. Conversion conventions: 1. Domestic crude is converted at 1 tonne7.1 barrels, overseas crude 1 tonne7.22 barrels 2. Natural gas is converted at 1 cubic meter35.31 cubic feet 3. Refinery throughput is converted at1 tonne7.35 barrels Note: 1. Overseas crude oil and natural gas production in 2014 includes equity production in CIR, Taihu and Mansarovar projects; 2. 100% production of domestic joint ventures is included. By Order of the Board China Petroleum & Chemical Corporation Huang Wensheng Vice President and Secretary to the Board of Directors 20 January 2015 As of the date of this announcement, directors of the Company are: Fu Chengyu*, Wang Tianpu*, Zhang Yaocang*, Li Chunguang#, Zhang Jianhua#, Wang Zhigang#, Cao Yaofeng*, Dai Houliang#, Liu Yun*, Chen Xiaojin+, Ma Weihua+, Jiang Xiaoming+, Andrew Y. Yan+, Bao Guoming+. # Executive Director * Non-executive Director +Independent Non-executive Director — 2 — SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China Petroleum & Chemical Corporation By: /s/ Huang Wensheng Name: Huang Wensheng Title: Secretary to the Board of Directors Date: January 21, 2015
